DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Preliminary Remarks
The amendment filed on 03/31/2021 has been received.  Claim 1 has been amended, claims 6-10 remain canceled, and claims 2-5, and claims 11-112 remain pending in the application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US 6210959 B1-Lodri et al., and in views of US 7425440 B2-Malinge et al., CN206143221U-Lei Lei et al., and US 2007/0031963 A1- Chang et al.

Claim 1: “A culture flask configured to contain a culture medium:”: Lodri et al. disclose the apparatus in the form of a flask-shaped hollow vessel (10, Col. 4, line 4, Fig. 1), and Lodri et al. disclose Fig. 4. shows the apparatus 10 in a position in which it rests on its lateral surface (17) for cell culture operation (Col. 4, line 29). Further, Lodri 
“a flask body”: Lodri et al. disclose the apparatus in the form of a flask-shaped hollow vessel (10, Col. 4, line 4, Fig. 1).
“having two translucent planes;”: Lodri et al. disclose the hollow vessel is made of a transparent material (Col.3, lines 9-10).  Further, Lodri et al. disclose the two translucent planes illustrated in Fig. 2 (17, 18).
“the two translucent planes located on two opposite sides of the flask respectively,”” Lodri et al. disclose the two transparent planes (17,18) on two opposite sides of the culture vessel (10, Fig. 2).
“and the two translucent planes being parallel to each other;”: Lodri et al. disclose the two transparent planes (17, 18) being parallel to each other in illustrated in Fig. 2.
“at least one of the translucent planes being transparent;”: Lodri et al. disclose the hollow vessel consist of transparent material (Col. 3, lines 15-16, Fig. 2).
“an opening end located one end of the flask body,”: Lodri et al. disclose an opening 12 at one of the vessel (10, Fig. 1). 
“and a flask opening formed on the opening end,”: Lodri et al. disclose a flask opening formed on the opening end (12) as illustrated in the annotated Fig. 1 below.

    PNG
    media_image1.png
    302
    393
    media_image1.png
    Greyscale

“and the flask opening communicating with an inner space of the flask body;”: Lodri et al. disclose the charging and discharging opening 12 is arranged with an offset relative to a longitudinal axis of the hollow vessel (Col. 4, lines 24-25).  Additionally, Lodri et al. disclose the opening 12 in communication with the culture vessel 10 as illustrated in Fig. 1.
“a recess end located opposite to the opening end on the flask body;”: Lodri et al. disclose a recess end illustrated in the annotated Fig. 1 below.

    PNG
    media_image2.png
    693
    540
    media_image2.png
    Greyscale

“an imaginary straight line passing through both the opening end and the recess end being defined as a centrifuging line;”: Lodri et al. disclose an imaginary line passing through the opening 12 of the vessel and the recess end of the vessel (illustrated previously in Fig. 1 above) that can be defined as a centrifuge line (also illustrated in the annotated Fig. 1 above).
“and at least one collecting recess configured to collect in the culture medium; the at least one collecting recess formed on the recess end and on an inner surface of the flask body,”: Lodri et al. disclose a receiving chamber 23 located at the recess end of the vessel 10, and located on an inner surface of the vessel 10 shown in Fig. 4; further, the apparatus and receiving chamber of Lodri et al. is configured to collect cells (Col. 4, lines 23-24).
“and an area of a cross section of the at least one collecting recess that is perpendicular to the centrifuging line”: Lodri et al. disclose an area of a cross section of at least one collecting recess 23 is perpendicular to the imaginary centrifuge line shown in Fig. 2 (the dashed line is perpendicular to the receiving chamber 23.
“being gradually decreased toward a bottom of the at least one collecting recess such that the cells are collected inside the bottom of the at least one collecting recess after centrifugation.”: Further, Lodri et al. discloses the collecting recess that is perpendicular to the centrifuging line being gradually decreased toward the bottom of the receiving chamber 23, as illustrated in Fig. 4.

For claim 1, Chang et al. teaches a culture flask where the culture flask is subjected to a sufficient applied centrifugal force (Para. [0011], lines 9-10), which reads on the instant claim limitation of a culture flask adapted for centrifugation.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the invention of Lodri et al. to further include the culture flask be adapted for centrifugation as taught by Chang et al., because Chang et al. teaches one or more walls of the culture chamber slope towards the cell concentration cavity, e.g., to funnel cells into the cavity under an applied centrifugal force (Para. [0011], lines 15-17).

Regarding claim 1, Lodri et al. teaches the invention discussed above.  Further, Lodri et al. teaches a culture flask.  However, Lodri et al. does not explicitly teach the culture flask is adapted for centrifugation.  
For claim 1, Chang et al. teach a culture flask where the culture flask is subjected to a sufficient applied centrifugal force (Para. [0011], lines 9-10), which reads on the instant claim limitation of a culture flask adapted for centrifugation.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the invention of Lodri et al. to further include the culture flask be adapted for centrifugation as taught by Chang et al., 

Regarding claim 1, Lodri et al. teaches the invention discussed above.  However, Lodri et al. does not teach the culture vessel 10 having at least one blocker protruding from the inner surface of the flask vessel 10.
For claim 1, Malinge et al. teaches an internal wall 26 protruding from the inner surface of the flask (10, Fig. 1, Col. 3, lines 40-47), also, the internal walls of Malinge et al. are being interpreted as blockers which reads on the instant claim limitation of   wherein the culture flask has at least one blocker protruding from the inner surface of the flask body.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the inner surface of the culture vessel 10 of Lodri et al. to further include an internal wall 26 protruding from the inner surface of the flask 10 as taught by Malinge et al., because Malinge et al. teaches the internal walls divide the area in which cells are cultured into a number of distinct and differently sixed chambers (Col. 3, lines 44-47).

Regarding claim 1, Lodri et al. teaches the invention discussed above.  However, Lodri et al. does not teach at least one blocker is formed on an inner surface of the culture vessel 10 excluding the two transparent planes, with the at least blocker extending toward the two transparent planes.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the inner surface of the culture vessel 10 of Lodri et al. to further include an internal wall 25 formed on an inner surface of the flask body 10, excluding the two transparent planes, and extending toward the two transparent planes the flask 10 as taught by Malinge et al., because Malinge et al. teaches the internal walls divide the area in which cells are cultured into a number of distinct and differently sixed chambers (Col. 3, lines 44-47).
Regarding claim 1, Lodri et al. teaches the invention discussed above.  However, Lodri et al. does not teach two sides of the at least one blocker connected to the two transparent planes respectively; the at least one blocker, the inner surface of the flask body, and the two transparent planes form at least one gathering recess.
For claim 1, Lei Lei et al. teaches a flask with a similar blocker connected to the two clear scales of the flask (Pg. 1, line 36, Figs. 1 and 2, shown below in annotated Figs. 1 and 2) and the inner surface of the flask body and the two clear scales of the flask body (pg. 1, line 36, Figs. 1 and 2), forming a similar gathering recess, as illustrated in Fig. 1, which reads on the instant claim limitation of two sides of the at least 

    PNG
    media_image3.png
    533
    353
    media_image3.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the inner surface of the culture vessel (10) of Lodri et al. to further include a similar blocker as taught by Lei Lei et al., because Lei Lei et al. teaches the centrifugal large-capacity culture flask provide the utility model to have good cell culture effects, are beneficial for cell observation, can quickly and efficiently collect cells, and will not cause cell loss due to replacement of centrifuge tubes (Pg. 2, lines 38-40).  

Regarding claim 1, Lodri et al. teaches the invention discussed above.  However, Lodri et al. does not teach the at least one blocker having a blocking surface; 
For claim 1, Malinge et al. teaches an internal wall 25 as illustrated in Fig. 1, has a blocking surface facing toward the recess end of the vessel (10, Col. 2, lines 2-5), which is opposite end of the opening (16 and 17), which reads on the instant claim limitation of “wherein the at least one blocker has a blocking surface; the blocking surface faces toward the recess end, and the blocking surface inclines toward the end.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the inner surface of the culture vessel (0 of Lodri et al. to further include an internal wall 25 having a surface facing toward the recess end, and the blocking/internal wall surface 25 inclining toward the end as taught by Malinge et al., because Malinge et al. teaches  internal walls divide the area in which cells are cultured into a number of distinct and differently sixed chambers (Col. 3, lines 44-47).
	Regarding claim 1, Lodri et al. teaches the invention discussed above.  Further, Lodri et al. teaches tilting operation of the vessel (Col. 2, lines 38-39).  However, Lodri et al. does not teach that an opening of the gathering recess faces toward the recess end to trap and preserve cells moving from the recess end toward the flask opening when a user removes the culture medium by tilting.
	For claim 1, Chang et al. teaches an opening of the gathering recess of a culture flask 600, where walls 604 and 604 slope to form a recess leading to an opening of a gathering recess 602 facing toward the recess end of the culture flask (Para. 0089], lines 6-9, Fig. 6C), thus, the recess is capable of trapping and preserving cells, which 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the culture flask of Lodri et al. to further include having an opening of the gathering recess facing toward the recess end of the culture flask as taught by Chang et al., because Chang et al. teaches walls 604 and 606 of cell culture flask 600 slope towards the cell concentration cavity to assist in directing or funneling cells into cell concentration cavity 602 under an applied centrifugal force (Para. [0089], lines 6-9).

Regarding claim 3, Lodri et al. teaches the invention discussed above in claim 1.  However, Lodri et al. does not teach the receiving chamber 23 and recess end of the culture vessel 10 is in the shape of a pyramid.  
For claim 3, Chang et al. teaches the cell culture flask having a collection recess in the shape of a pyramid (Fig. 8B, Para. [0092]), which reads on the instant claim limitation of “at least one collecting recess is in the shape of a pyramid.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the receiving chamber and recess end of Lodri et al. to incorporate a pyramid shaped collection chamber as taught by Chang et al., because Chang et al. teaches the walls of the cell culture flask slope towards the cell concentration cavity to assist in directing or funneling cells into the cell concentration cavity under an applied centrifugal force (Para. [0089], lines 6-9.

claim 4, Lodri et al. teaches the invention discussed above in claim 1.  However, Lodri et al. does not teach that the receiving chamber 23 and recess end comprises an annular wall in the shape of the pyramid.  Additionally, Lodri et al. do not teach an end segment connected to the annular wall and being a curved surface protruding outward.
For claim 4, Chang et al. teaches the collection chamber comprises an annular wall 802 in the shape of a pyramid (shown in Fig. 8B, Para. [0092]), which reads on the instant claim limitation of “wherein the at least one collecting recess comprises an annular wall in the shape of a pyramid”.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the receiving chamber and recess end of Lodri et al. to further include an annular wall 802 in the shape of a pyramid on the collection chamber as taught by Chang et al., because Chang et al. teaches the walls of the cell culture flask slope towards the cell concentration cavity to assist in directing or funneling cells into the cell concentration cavity under an applied centrifugal force (Para. [0089], lines 6-9.  
Furthermore, for claim 4, Chang et al. teaches an end segment (804, Fig. 8B) being a curved surface and protruding outward, and connected to the annular wall (802, Fig. 8B, Para. [0093], lines 6-7), which reads on the instant claim limitation of “and an end segment connected to the annular wall and being a curved surface protruding outward.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the receiving chamber and recess end of 

Claim 11: “wherein the culture flask further comprises a flask stand connected to the recess end of the flask body;”: Lodri et al. disclose a standing surface 14 at its bottom side (Col. 4, lines 7-8, Figs. 1 and 2).
“the flask stand extends further than the bottom of the collecting recess in a direction away from the opening end.”: Lodri et al. disclose the standing surface 14 extending further than the collection recess 23 in a direction away from the opening end 12, as shown in Fig. 2.


Claims 2 and 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 6210959 B1- Lodri et al. in view of US 7425440 B2-Malinge et al., and CN206143221U-Lei Lei et al., and US 2007/0031963 A1- Chang et al. as applied to claim 1 above, and further in view of WO 2016/069892 A1- Tanner et al. 
	
Regarding claim 2, Lodri et al. teaches the invention discussed above in claim 1.  However, Lodri et al. does not teach the receiving chamber 23 and recess end of the culture vessel 10 is an elongated slot.

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the receiving chamber and recess end of Lodri et al. to incorporate a an elongated slot as taught by Tanner et al.,  because Tanner et al. teach engineering and microfluidic principles may be used in combination with embodiments herein to optimize ridge and/or fissure shape and dimensions to facilitate introduction of liquid and the exit of air without the formation of air pockets beneath the liquid surface and/or to facilitate the removal of air pockets (Para. [00128], lines 13-16).

Regarding claim 5, Lodri et al. teaches the invention discussed above in claim 1.  However, Lodri et al. does not teach the receiving chamber 23 and recess end comprising an annular wall in the shape of a dome.  Additionally, Lodri et al. does not teach an end segment connected to the annular wall and being a curved surface protruding outward.
For claim 5, the invention of Tanner et al. relates to an apparatus, systems and methods for culturing cells (Para. [0007], line 1.  Tanner et al. teaches a sidewalk of a well having a dome shape (shown in Fig. 7A, Para. [00128]), which reads on the instant 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the receiving chamber and recess end of Lodri et al. to further incorporate a dome shaped collecting recess as taught by Tanner et al., because Tanner et al. teaches engineering and microfluidic principles may be used in combination with embodiments herein to optimize ridge and/or fissure shape and dimensions to facilitate introduction of liquid and the exit of air without the formation of air pockets beneath the liquid surface and/or to facilitate the removal of air pockets (Para. [00128], lines 13-16).
Furthermore, for claim 5, Chang et al. teaches an end segment (804, Fig. 8B) being a curved surface and protruding outward, and connected to the annular wall (802, Fig. 8B, Para. [0093], lines 1-9, and 14-16), which reads on the instant claim limitation of “and an end segment connected to the annular wall and being a curved surface protruding outward.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the receiving chamber and recess end of Lodri et al. to further incorporate an end segment 804 having a curved surface protruding outward and connected to annular wall 802 as taught by Chang et al., because Chang et al. teaches the walls of the cell culture flask slope towards the cell concentration cavity to assist in directing or funneling cells into the cell concentration cavity under an applied centrifugal force (Para. [0089], lines 6-9.  

12 is rejected under 35 U.S.C. 103 as being unpatentable over US 6210959 B1- Lodri et al. in view of US 7425440 B2-Malinge et al., and CN206143221U-Lei Lei, and US 2007/0031963 A1- Chang et al. as applied to the claim 1 above, and further in view of US 2005/0194325 A1-Moore et al.

Regarding claim 12, Lodri et al. teaches the invention discussed above in claim 1.  However, Lodri et al. does not teach the flask vessel 10 comprising an adapter having at least one bucket formed on a top of the adapter.  Lodri et al. also does not teach a shape of the at least one bucket corresponding to a shape of the at least one culture flask.  Further, Lodri et al. does not teach that at least one culture flask being able to be inserted into an adapter.
For claim 12, Moore et al. teaches an adapter 1 having at least one bucket 33 formed on a top of the adapter 1, shown in Fig. 1A (Para. [0019], Para. [0042] and Fig. 4, Para. [0023], which reads on the instant claim limitation of “and an adapter having at least one bucket formed on a top of the adapter;”.  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the culture vessel 10 of Lodri et al. to further include an adapter having at least one bucket formed on a top of the adapter as taught by Moore et al., because Moore et al. teach a tissue culture adapter 1 and an associated cell culture flask 2 to be held by the adapter 1 is shown, and the flask is shown in the proper insertion orientation such that the flask would be held securely by the adapter (1, Fig. 1, Para. [0034]).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the culture vessel 10 of Lodri et al. to further include a shape of at least one bucket corresponding to a shape of at least one culture flask as taught by Moore et al., because Moore et al. teaches a number of tubes used in centrifuge separations include a conical bottom or other recessed or narrowed diameter space at the bottom of the tube to concentrate cells or other separated material in a localized area; it may be desirable to design a cell culture flask having a similar feature to allow simplified separations (Para. [0061], lines 2-7).
Furthermore, for claim 12, Moore et al. teach at least one culture flask 2 being able to be inserted into the adapter 1, shown in Fig. 1A (Para. [0019], Para. [0042] and illustrated in Fig. 11 (Para.[0031] and [0032], and Para. [0034], which reads on the instant claim limitation of “the at least one culture flask being able to be inserted into the adapter.”  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the culture vessel 10 of Lodri et al. to further include an adapter for a culture flask to be inserted as taught by Moore et al., because Moore et al. teaches to allow use of a variety of containers, adapters are commonly used with the centrifuge rotor (Para. [0004], lines 4-5), and Moore et al. teaches the exterior surface of the adapter conforms to the bottom of a cavity in a .


Response to Arguments
Applicant's arguments filed 03/31/2021 have been fully considered but they are not persuasive. 
Regarding the middle pg. 9 of applicant’s arguments, pertaining to the amended claim limitation of “configured to contain a culture medium and adapted for centrifugation”.  The prior art reference of Lodri et al. disclose the inventive apparatus is suitable for the culture of high cell concentrations with frequent and simple exchange of the medium (Col. 2, lines 18-19).  Further, the prior art reference and culture flask apparatus of Lodri et al. does not teach the apparatus is configured for centrifugation.  However, the secondary prior art reference of Chang et al. teaches a culture flask where the culture flask is subjected to a sufficient applied centrifugal force (Para. [0011], lines 9-10), which reads on the amended limitation for claim 1.  
Further, regarding the middle pg. 9 of applicant’s arguments, pertaining to claim 1 and the prior art references of Lodri et al., Malinge et al., Chang et al., and Lei Lei et al. used for the rejection of claim 1.  In combination, these references meet the limitations presented in claim 1 as a whole, which is discussed above in the rejection.  Further, the functions of the inner walls and the chamber in Malinge et al. are relevant to the amended claim 1 limitation of blocker because Malinge et al. teaches internal walls of the apparatus which functions as blockers which reads on the instant claim limitation In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Regarding the bottom of pg. 9 and the top of pg. 10, of applicant’s arguments.  As mentioned previously, in combination, these references meet the limitations presented in claim 1 as a whole, which is discussed above in the rejection.  Further, the functions of the inner walls and the chamber in Malinge et al. are relevant to the amended claim 1 limitation of blocker because Malinge et al. teaches internal walls of the apparatus which functions as blockers which reads on the instant claim limitation of wherein the culture flask has at least one blocker protruding from the inner surface of the flask body as discussed above in the rejection.  Further, it is the secondary reference of Lei Lei et al. which teaches a gathering recess and Chang et al. which teaches an opening of a similar gathering recess, which provide the same functions of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Regarding the bottom of pg. 10, of applicant’s arguments, the secondary reference of Malinge et al. has been used to meet the limitation of internal blockers in combination with the primary reference of Lodri et al., as mentioned above.  The primary reference of Lodri et al. teaches tilting operation of the vessel (Col. 2, lines 38-39).  Further, it is this teaching my Lodri et al. in combination with the secondary reference of Chang et al., which teaches an opening of the gathering recess of a culture flask 600, where walls 604 and 604 slope to form a recess leading to an opening of a gathering recess 602 facing toward the recess end of the culture flask (Para. 0089], lines 6-9, Fig. 6C), thus, the recess is capable of trapping and preserving cells, which reads on the instant claim limitation of an opening of the gathering recess faces toward the recess end, which is also discussed above in the rejection.
	Regarding the top pg. 11 of the applicant’s arguments, pertaining to claim 1, the secondary reference of Chang et al. teaches one or more walls of the culture chamber slope towards the cell concentration cavity, e.g., to funnel cells into the cavity under an 
Regarding the middle pg. 11 of the applicant’s arguments, pertaining to claim 1, and the amended claim limitation of “cells are collected inside the bottom of the at least one collecting recess after centrifugation”.  For this amended limitation of claim 1 Chang et al. teaches one or more walls of the culture chamber slope towards the cell concentration cavity, e.g., to funnel cells into the cavity under an applied centrifugal force (Para. [0011], lines 15-18), where the cells are collected inside the bottom of the at least one collecting recess after centrifugation; the teaching for this is cited above in the rejection.  For the amended claim limitation of “opening of the gathering recess faces toward the recess end to trap and preserve cells moving from the recess end toward the flask opening when a user removes the culture medium by tilting”.  As mentioned previous, the primary reference of Lodri et al. teaches the vessel can be tilted by the operator, discussed above in the rejection.  Further, Chang et al. teaches an opening of the gathering recess of a culture flask 600, where walls 604 and 604 slope to form a recess leading to an opening of a gathering recess 602 facing toward the recess end of the culture flask (Para. 0089], lines 6-9, Fig. 6C), thus, the recess is capable of trapping and preserving cells, which reads on the instant claim limitation of an opening of the gathering recess faces toward the recess end.
Regarding the bottom of pg. 11 of the applicant’s arguments, as discussed previously, the reference of Chang et al. addresses the limitation of a blocking surface inclines toward the recess end such that an opening of the gathering recess faces 
Regarding the bottom of pg. 12 and the top of pg. 13 of the applicant’s arguments, as previously mentioned, for the amended claim limitation of “opening of the gathering recess faces toward the recess end to trap and preserve cells moving from the recess end toward the flask opening when a user removes the culture medium by tilting”.  As mentioned previous, the primary reference of Lodri et al. teaches the vessel can be tilted by the operator, discussed above in the rejection.  Further, Chang et al. teaches an opening of the gathering recess of a culture flask 600, where walls 604 and 604 slope to form a recess leading to an opening of a gathering recess 602 facing toward the recess end of the culture flask (Para. 0089], lines 6-9, Fig. 6C), thus, the recess is capable of trapping and preserving cells, which reads on the instant claim limitation of an opening of the gathering recess faces toward the recess end.  Additionally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Regarding the bottom of pg. 13 and the top of pg. 14 of applicant’s arguments, the use of the secondary reference of Lei Lei along with the combination of the prior art references of Lodri et al., Malinge et al. , and Chang et al., does meet the limitation or argument presented by the applicant. In response to applicant's arguments against the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the middle of pg. 14 of applicant’s arguments, applicant argues “it is hard for a person having ordinary skill in the art to alter Lodri et al. from Malinge and Lei Lei to accomplish the features of the currently amended claim 1.”  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the bottom of pg. 14 and the top of pg. 15 of applicant’s arguments, the combination of the reference of Lodri et al., along with the secondary references, in this case Chang et al., the primary reference of Lodri et al. teaches the vessel can be tilted by the operator, discussed above in the rejection.  Further, Chang et al. teaches an opening of the gathering recess of a culture flask 600, where walls 604 and 604 slope to form a recess leading to an opening of a gathering recess 602 facing toward the recess end of the culture flask (Para. 0089], lines 6-9, Fig. 6C), thus, the recess is capable of trapping and preserving cells, which reads on the instant claim limitation of an opening of the gathering recess faces toward the recess end.  Additionally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Additionally, regarding the bottom of pg. 14, the reference of Chang et al. does provide a teaching for an opening of the gathering recess, which was discussed in the section of the office action as well as above in the rejection.
Regarding the middle of pg. 15 of applicant’s arguments, pertaining to the prior art references of Lodri et al. and the secondary references used to reject claim 1.  The secondary references have been used to address the limitations of claim 1 and the features presented in claim 1, as mentioned previously in this section of the office action, as well as above in the rejection.  Applicant appears to be analyzing the secondary references individually and comparing them to the instant application.  
Regarding pg. 16, paragraph 1 of applicant’s arguments, pertaining to the references of Lodri, Malinge, Tanner, Chang, Moore and Lei Lei.  The secondary references of Moore and Tanner are used to meet the limitations of dependent claim limitations presented.  Further, the reference of Lodri teaches tilting the vessel, as discussed previously.  The combination of the references used for amended claim 1 meet the limitations provided in the instant application.  Additionally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 
  Regarding pg. 16, paragraph 2 of applicant’s arguments, pertaining to claims 2-5, 11, and 12, and the use of the references of Lodri, Malinge, Tanner, Chang, Moore, and Lei Lei.  As mentioned previously, the primary reference of Lodri and the secondary  In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENORA A ABEL/           Examiner, Art Unit 1799                                                                                                                                                                                             
/MICHAEL L HOBBS/           Primary Examiner, Art Unit 1799